Case 6:19-cv-01249-GAP-EJK Document 86 Filed 04/07/21 Page 1 of 3 PageID 1164




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

SHIH-YI LI,                           )
                                      )
     Plaintiff,                       )                 Case No.:
                                      )                 6:19-cv-1249-Orl-31TBS
vs.                                   )
                                      )
ROGER HOLLER CHEVROLET CO.,           )
                                      )
     Defendant.                       )
______________________________________)

                UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

       The undersigned attorney, MELISSA C. MIHOK, current counsel for the Plaintiff,

SHIH-YI LI (“Li”), pursuant to Local Rule 2.02, hereby moves to withdraw as counsel for

the Plaintiff. In support of the instant motion, the Court is shown as follows:

       1.     The undersigned and Li have agreed that the undersigned should not

continue to represent Li in the above-captioned matter.        Written consent from Li is

attached hereto as Ex. 1.

       2.     The undersigned has contacted counsel from the Defendant, who

indicated that the Defendant does not object to the withdrawal of the undersigned as

counsel for Li as long as no deadlines are extended as a result of the withdrawal.

       3.     The Defendant previously filed its Motion for Summary Judgment (D.E.

84) and Li, by and through the undersigned, filed a Memorandum in Opposition to the

motion. (D.E. 85)

       4.     The parties participated in mediation on April 1, 2021, and reached an

impasse.
Case 6:19-cv-01249-GAP-EJK Document 86 Filed 04/07/21 Page 2 of 3 PageID 1165
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Motion to Withdraw; Page 2 of 3


          5.        The trial is currently scheduled for a three day jury trial during the jury trial

starting July 6, 2021. (D.E. 67)

          6.        Neither party will be prejudiced should the relief requested herein be

granted.

          7.        No deadlines should be affected by granting the undersigned’s request to

withdraw. Li may proceed pro se or retain alternate counsel.

          8.        Li’s current contact information is as follows: Shih-Yi Li, 5773 Five Flags

Blvd., Orlando, FL 32822; 407-870-3324; lisincintl@aol.com.

                                                   Memorandum of Law

          The Court has broad discretion to manage its caseload and to grant the relief

requested herein. E.g., School Board of Collier County v. K.C., 285 F. 2d 977, 982 (11th

Cir. 2002).



                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this the 7th day of April, 2021, I forwarded the

foregoing document via email upon: Frank Hamner, Frank Hamner, P.A., 1011 N.

Wynmore Rd., Winter Park, FL 32789 (fhamner@fahpa.com) and Sherril Columbo,

Miguel Morel, Littler Mendelson, P.C., 333 S.E. 2nd Ave., Ste. 2700, Miami, FL 33131

(scolombo@littler.com, mamorel@littler.com).
Case 6:19-cv-01249-GAP-EJK Document 86 Filed 04/07/21 Page 3 of 3 PageID 1166
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Motion to Withdraw; Page 3 of 3


                                                              CPLS, P.A.
                                                              Attorneys|Consultants|Mediators
                                                              201 East Pine Street, Suite 445
                                                              Orlando, Florida 32801
                                                              (407) 647-7887
                                                              (407) 647-5396 Fax
                                                              CPLS File No. 3573-1
                                                              Attorneys for Plaintiff




                                                              Melissa C. Mihok, Esq.
                                                              Florida Bar No. 555851
                                                              mmihok@cplspa.com
                                                              courtefiling@cplspa.com
